Case: 2:20-cv-03843-MHW-KAJ Doc #: 21 Filed: 08/19/20 Page: 1 of 3 PAGEID #: 119




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LEAGUE OF WOMEN VOTERS OF
OHIO, A. PHILIP RANDOLPH
INSTITUTE OF OHIO, GEORGE W.
MANGENI, and CAROLYN E.
CAMPBELL,
                                                 Case No. 2:20-cv-3843-MHW-KAJ
                      Plaintiffs,

v.                                               Judge Michael H. Watson

FRANK LAROSE, in his official capacity           Magistrate Judge Kimberly A. Jolson
as Secretary of State of Ohio,

                      Defendant.

      MOTION FOR ADMISSION OF E. STEWART CROSLAND PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4(a), Ryan Harmanis, trial attorney for

Donald J. Trump for President, Inc., the Ohio Republican Party, the Republican National

Committee, and the National Republican Congressional Committee (the “Republican

Committees”) in the above-referenced action, hereby moves the Court to admit E. Stewart

Crosland, pro hac vice to appear and participate as co-counsel in this case for the Republican

Committees.

       Movant represents that Mr. Crosland is an Associate with the law firm of Jones Day and

a member in good standing of the highest court of Washington, D.C., as attested by the

accompanying certificate from that court. Mr. Crosland is not eligible to become a member of

the permanent bar of this court. This motion is accompanied by the required filing fee.

       Mr. Crosland’s relevant identifying information is as follows:

               E. Stewart Crosland
               JONES DAY
               51 Louisiana Avenue, N.W.
               Washington, D.C. 20001
               Phone: (202) 879-3939
 Case: 2:20-cv-03843-MHW-KAJ Doc #: 21 Filed: 08/19/20 Page: 2 of 3 PAGEID #: 120




              Fax: (202) 626-1700
              scrosland@jonesday.com




August 19, 2020                          Respectfully submitted,

                                         /s/ M. Ryan Harmanis
                                         M. Ryan Harmanis (0093642)
                                                 Trial Attorney
                                         JONES DAY
                                         325 John H. McConnell Blvd., Suite 600
                                         Columbus, Ohio 43215-2673
                                         Telephone: (614) 469-3939
                                         rharmanis@jonesday.com
Case: 2:20-cv-03843-MHW-KAJ Doc #: 21 Filed: 08/19/20 Page: 3 of 3 PAGEID #: 121




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of this filing to all

counsel of record.



                                               /s/ M. Ryan Harmanis
                                               Counsel for Proposed Intervenor-Defendants
